Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
1	The terminal disclaimer filed on 9/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10652190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews with Stephen Guzzi on January 7, 2022.
The application has been amended as follows.  It is to be noted that only those claims that have been amended by this Examiner’s Amendment are listed below.  Other claims that remain the same are not listed here.
32. (Currently Amended) The method of claim 29, wherein the determining at least one location mention includes implementing a heuristic-based identification including: 
identifying an indicator term in the at least one social media posting; and
identifying a potential location mention based on a rule for the indicator term, wherein the identifying the potential location mention includes identifying at least one of: a term of the at least one social media posting preceding the indicator term, or a term of the at least one social media posting succeeding the indicator term based[;].
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claim 29 as amended distinguishes itself over the prior art by delineating a method of at least one location mention in text of the at least one social media posting, and at least one textual user location of the at least one social media posting; determining a plurality of locations for each at least one location mention and each at least one textual user location, wherein each of the plurality of locations includes a set of geocoordinates; comparing terms in an account name or account description of the at least one social media posting to a taxonomy list, validating the at least one textual user location when at least one of the terms matches the taxonomy list, and discarding the at least one textual user location when none of the terms match the taxonomy list; selecting one of the plurality of locations as a primary location; storing, in at least one database on a non-transitory machine-readable storage medium, at least one posting object for the at least one social media posting including the primary location; and outputting, by communicating with a user system over one or more second communication networks, the at least one social media posting with the determined primary location.  It is to be noted that it is the combination of all limitations that renders this claim allowable.  Claims 30-48 and 51 are allowed based on their dependency on their parent independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449